DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of pockets on the right and left leg of claims 4 and 5 must be shown or the feature(s) canceled from the claim(s). The drawings only detail a single pocket on each leg, not multiple pockets.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: identifier 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of drawstring holes of claim 9 and the drawstring of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
 	Claim 2 is objected to because of the following informalities:  should “a upper zipper” read “an upper zipper”?  Appropriate correction is required.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how the top shorts complex seam edge (2e) is attached to the bottom shorts complex seam edge (2f)? Should one of these be the top shorts garment seam edge and/or the bottom shorts garment complex seam edge?

 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what the metes and bounds of “generally oblong hexagonal shape” would be. How oblong and hexagonal does the shape need to be or not be and still read on the limitation?



 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what the metes and bounds of “generally a semicircular shape” would be. What shapes would or would not read on this shape?

 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what a “skirt shape” is limited to or requires structurally, since skirts come in many different shapes.

 	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what “attached improved interfemoral gusset” (both instances) is referring to, is this an additional gusset or is this supposed to be referring to the gusset mentioned earlier in the claim?


 	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what “collectively creating” requires structurally in the final garment. Should this read “thereby forming”?

 	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what the left side of a right waistband panel and a right side of a left waistband panel would be structurally and how the zipper extends. It is unclear what applicant is claiming of the zipper to be on the left and right side of a right and left panel.  

 	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear if “improved interfemoral gusset” an additional gusset or should this refer to the improved interfemoral gusset of claim 1?
6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

 	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what “further comprising a the placement” means.

 	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what “can be” requires structurally in the claim. Does the claim require a pattern, text, image, logo, or advertisement? Or can the decorative element be anything considered decorative to the observer? It is unclear what the metes and bounds of the decorative element would be.

 	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how a top seam edge is anti-roll elastic? Is there an elastic structure located in the top seam? Is the stitched seam creating the anti-roll elastic? It is unclear what structure is required of the waistband to read on “anti-roll elastic”.

 	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


 	Claims 1, 3, 6, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick (US 2013/0305433) in view of Zamler (US 2014/0053322).
 	In regard to claim 1, Hedrick teaches an athletic shorts garment apparatus with improved interfemoral gusset and surrounding modesty panel comprising: a) a waistband complex (150) having an anterior face connected to a posterior face along a left waistband seam and a right waistband seam (figures 6, 1, 3, 4), said waistband complex exhibiting a top shorts complex seam edge (164) and a bottom shorts complex seam edge (158) (paragraph 0022); 

 	However, Hedrick fails to teach the short complex gusset and leg portion construction.
 	Zamler teaches an athletic shorts garment (201) complex having a left leg structure and a right leg structure connected along a central anterior seam and a central posterior seam (see figures 2a, 2b), a left leg structure bottom shorts garment seam edge and a right leg structure bottom shorts garment seam edge (see hem at bottom of leg sections: figures 2a, 2b), said left leg structure having an anterior left interfemoral gusset seam edge and a posterior left interfemoral gusset seam edge (paragraph 0027), said right leg structure having an anterior right interfemoral gusset seam edge and a posterior right interfemoral gusset seam edge (paragraph 0027); c) an improved interfemoral gusset (203) attached to the shorts garment complex along the anterior right interfemoral gusset seam edge (figures 2a, 2b: paragraph 0027), the posterior right interfemoral gusset seam edge, the anterior left interfemoral gusset seam edge, and the posterior left interfemoral gusset seam edge (figures 2a, 2b: paragraph 0027), said improved interfemoral gusset having a generally oblong hexagonal shape (figures 4c, 4d); e) an angled left leg cuff which is folded over and attached to the left leg structure bottom shorts garment seam edge and attached improved interfemoral gusset (see figures 2a, 2b: bottom hem); and f) an angled right leg cuff which is folded over and attached to the right leg 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the pocketed athletic garment of Hedrick with the leg and gusset construction of Zamler since the pocketed athletic garment of Hedrick provided with the short construction of Zamler having a gusset and leg cuffs would provide an athletic garment that is more comfortable and allows for freedom of movement during activity.

 	In regard to claim 3, Hedrick teaches wherein the waistband complex (150) further comprises a waistband complex inner lining attached along the top seam edge and the bottom seam edge of the waistband complex, thereby creating an interior void (160) between the waistband complex inner lining and the anterior face and the posterior face of the waistband complex (see paragraph 0022: figures 1, 3, and 4).

 	In regard to claim 6, the combined references teach where the left leg structure, the right leg structure, the angled left leg cuff, the angled right leg cuff, improved interfemoral gusset are made of a wicking 4-way material such as spandex (Hedrick: paragraph 0019 and Zamler: paragraph 0008).

 	In regard to claim 11, the combined references teach wherein the improved interfemoral gusset is angled and double-layered (Zamler: figures 2a, 2b, 4c, and 4d; identifiers 203: paragraph 0027).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the athletic shorts of Hedrick with the angled, doubled-layered gusset as taught by Zamler, since the athletic shorts of Hedrick provided with an angled, double-

 	In regard to claim 13, the combined references teach wherein the waistband complex inner lining is made of a wicking 4-way material such as spandex (Hedrick: paragraphs 0023 and 0019).

 	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick (US 2013/0305433) and Zamler (US 2014/0053322) as applied to claim 1 above, and further in view of Clarke et al. (US 20140196194).
 	In regard to claim 2, Hedrick teaches a waistband complex (150) having a horizontal opening (165) in the upper portion that opens into a pocket (160) created in the waistband (see figures 1, 3, and 4). 
 	However, Hedrick and Zamler fail to teach a zipper on the waistband complex.
 	In regard to claim 2, Clarke et al. teaches a pocket in a waistband complex wherein the anterior face of the waistband complex further comprises a zipper presented horizontally (figure 7: paragraph 0026), having a top zipper edge and a bottom zipper edge (inherent structure of a horizontal zipper), said zipper attached to a upper zipper pocket panel along the top zipper edge and a lower zipper pocket panel along the bottom zipper edge and thereby collectively creating a zipper pocket complex with a left zipper pocket complex edge and a right zipper pocket complex edge (inherent structure of a horizontal zipper), said zipper complex attached to a left side of a right waistband panel along the left zipper pocket complex edge (see figure 7, inherent structure of a zipper attached along opening 112), said zipper complex attached to a right side of a left waistband panel along the right zipper pocket complex edge (see figure 7, identifier 112: paragraph 0026).
.

 	Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick (US 2013/0305433) and Zamler (US 2014/0053322) as applied to claim 1 above, and further in view of Hans (US 5,724,679).
 	Hedrick and Zamler fail to teach a plurality of pocket attached to the leg structures.
 	In regard to claims 4 and 5, Hans teaches an athletic garment with a plurality of pockets attached to the left and right leg structures (figures 1 and 2: column 2, lines 37-51).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the athletic garment of Hedrick and Zamler with pockets as taught by Hans, since the athletic garment of Hedrick and Zamler provided with a plurality of pockets along both leg portions would provide the ability to hold multiple items separated from each other securely during activity.

 	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick and Zamler as applied to claim 1 above, and further in view of Schaefer (US 5,675,842).
 	Hedrick and Zamler fail to teach printing of a decorative element on the apparatus.
 	In regard to claim 7, Schaefer teaches the placement or printing of a decorative element on an exterior of an apparatus, said decorative element can be a pattern, text, an image, logo or advertisement (column 2, lines 54-62 and column 3, lines 6-13).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the athletic garment of Hedrick and Zamler with the decorative element .

 	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick and Zamler as applied to claim 1 above, and further in view of Vailati et al. (US 4,551,994).
 	Hedrick and Zamler fail to teach the waistband complex being an anti-roll elastic.
 	In regard to claim 8, Vailati et al. teaches the top seam edge of a waistband being anti- roll elastic (see abstract and figures).
 	It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the waistband complex of Hedrick and Zamler with the anti-roll elastic waistband of Vailati et al., since the waistband complex of Hedrick provided with the anti-roll elastic construction would provide for a more comfortable waistband that stays properly in place on the user’s waist during use.

 	Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick and Zamler as applied to claim 1 above, and further in view of Okies et al. (US 2014/0331385).
 	Hedrick and Zamler fail to teach drawstring holes in the waistband complex.
 	In regard to claims 9 and 14, Okies et al. teaches a short garment with an elastic waistband having a plurality of drawstring holes to allow the addition of a drawstring (figure 1c: paragraph 0033).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the athletic short garment of Hedrick and Zamler with the waistband having drawstring and holes as taught by Okies et al., since the waistband complex of Hedrick .

 	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick and Zamler as applied to claim 1 above, and further in view of Sapowycz et al. (US 2009/0139013).
 	Hedrick and Zamler fail to teach the modesty panel having a perforation for an earphone cord to pass through.
 	In regard to claim 10, Sapowycz et al. teaches a perforation in a garment to allow a cord such as an earphone cord to pass through (figures 1-2a: paragraph 0008 and 0028).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the modesty panel of Hedrick with the cord perforation of Sapowycz et al., since the athletic garment of Hedrick provided with a cord perforation would allow for the use of an electronic audio device allowing the cord wires of earphones to be secured to the garment and avoid getting caught and tangled during athletic use.

 	Claim 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick, Zamler and Clarke et al. as applied to claim 2 above, and further in view of Lobel (US D556,089).
 	Hedrick, Zamler and Clarke et al. fail to teach an ornamental zipper pull.
 	In regard to claim 12, Lobel teaches an ornamental zipper pull (see figures 1-9).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the zippered compartment of Hedrick, Zamler and Clarke et al. with the ornamental zipper pull of Lobel to make the zipper pull an aesthetic design of the garment.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,244,803. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and US patent 10,244,803 both teach an athletic shorts with a waistband complex, a shorts complex, an improved interfemoral gusset, a modesty panel, an angled left leg cuff, and an angled right leg cuff (see claims 1-11 of US 10,244,803 and instant application claiming the same structures).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Blair (US 3,392,733) and Monjone (US 5,598,586) are of particular relevance to the claimed invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALISSA L. HOEY
Primary Examiner
Art Unit 3732


/ALISSA L HOEY/Primary Examiner, Art Unit 3732